DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 11/24/2021.


Status of Claims


Claims 1, 7, 9, and 15 have been amended. 
Claims 1-19 are now pending.

Response to Arguments

Claims 1, 7, 9, and 15 objections are withdrawn in light of amendments.
Applicant's arguments filed on 11/24/2021 regarding the 35 U.S.C. 101 and 103 rejection of claims 1-19 have been fully considered. The Applicant argues the following.
 	 As per the 101 rejection, the Applicant argues that the claims as amended recite “a software as a service platform including an application programming interface”, “an automated agent”, performing actions “automatically” in specific details are not abstract. Such recitation incorporate a practical application, for example, improving a computer system or device to determine a project development solution (pgs. 9-10).
The Examiner respectfully disagrees. The Examiner maintains previous arguments that the software as a service, automated agent, and “automatic” 

  	As per the 103 rejection, the Applicant argues that the cited references, even if combined, do not appear to disclose or suggest the features in amended claims 1, 9, and 15 (pgs. 10-15).
The Examiner finds the Applicant’s arguments persuasive. Therefore, the 35 U.S.C. 103 rejection of claims 1-19 has been withdrawn.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention, “System and Method of Collecting Project Metrics to Optimize Distributed Development Efforts”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. managing personal behavior), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-19 are directed to a statutory category, namely a machine (claims 1-8), a process (claims 9-14) and a manufacture (claims 15-19).
Step 2A(1): Independent claims 1, 9, and 15 are directed to an abstract idea of Certain Methods of Organizing Human Activity, based on the following claim limitations: “users contribute historical project metrics and submit a request for project planning, execution plan, and task split; perform analysis of productivity factors, including affinities between data centers, to define an impact on a team composition and task split on a project development; identification of one or more split points…quantifying a split impact…; identify trade-offs for client metrics and develop a set of contours for different development options, determining the team composition and task splits and the impact of a team composition and task split on the project development; assigning the task splits to corresponding target workers; and probe and receive on-going project metrics; create a task and notify the target worker”. These claims describes a process of assisting a user to assess and plan a distributed development project which involves project management and task/resource allocation. Dependent claims 2-8, 10-14, and 16-19 further define the assessing, planning, management and task/resource allocation aspects of independent claims 1, 9, and 15. These limitations, under the broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” which includes managing personal behavior (e.g. social activities, teaching, and following rules or instructions) and thus recite an abstract idea. Certain Methods of Organizing Human Activity encompass activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Therefore, claims 1-19 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. Independent claims 1, 9, and 15 recite additional elements of SaaS platform, an application programming interface, integrate the historical project metrics into a specified data format for processing, the API interface allow a user to register to contribute automatically the historical project metrics, a productivity factor analyzer, a task splitter processing device, an indifference curve identifier processing device, a development optimizer processing device, an automated agent to automate probe, automatically {create a task in an electronic work planner}, automatically sending text messaging (claims 1, 9, and 15), a computer-implemented method (claim 9), and a computer 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1, 9, and 15 recite additional elements of an SaaS platform, an application programming interface, 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624